White, Presiding Judge.
The indictment, which was for theft, does not specifically charge that the intent was to deprive the owners of the stolen property “ of the value of the same,” and it is only by inference and intendment that these statutory words, made essential in the definition of theft, can be supplied. (State v. Sherlock, 26 Texas, 106; Ridgeway v. The State, 41 Texas, 231; Jones v. The State, 12 Texas Ct. App., 424; Tallant v. The State, 14 Texas Ct. App., 234.)
The indictment being defective, the judgment is reversed and the prosecution dismissed.

Beversed and dismissed.

[Opinion delivered February 14, 1885.]